DETAILED ACTION
This office action is a response to the amendment and arguments filed on July 8, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2022 and July 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on August 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,206,050 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon P. Hegstrom (Reg No. 59,432) on August 10, 2022.

This application is in condition for allowance except for the presence of claims 15-24 directed to an invention non-elected without traverse.  Accordingly, claims 15-24 have been cancelled.

The application has been amended as follows: 

15-24. (Cancelled)

Allowable Subject Matter
Claims 1-4, 9-14 and 25-29 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on July 8, 2022 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. 

The closest prior art found is as follows: Lee et al. (US 2018/0006794), Jana et al. (US 2016/0036582), Rimini et al. (US 2013/0044791), Zhao et al. (US 2019/0393948) and Haustein et al. (US 2020/0205230).

Prior art reference Lee is directed to a full-duplex self-interference cancellation method. One way to reduce the self-interference experienced by the second transceiver is to include one or more first analog self-interference cancellation (SIC) filters in the analog circuitry, in the second transceiver, associated with receiving signals. The one or more first analog SIC filters may comprise one or more passive analog circuits that may turn the first signal into an analog cancellation signal, which may be used to remove, at least a portion of the first signal from the third signal, thereby enabling the second transceiver to determine the second signal. In order for the second transceiver to remove the portion of the first signal from the third signal, the second transceiver may also transmit the first signal as well. However, because an analog SIC filter generates a linear impulse response to signals input to the analog SIC filter (e.g., the analog SIC filter outputs a signal that is a linearly distorted version of the input signal) the analog cancellation signal may not be the precise signal required to remove a self-interfering signal from a received signal (Lee Abstract; Figure 2-9; Paragraph [0020-0021 and 0035-0044]).
Prior art reference Jana is directed to a system and method for full-duplex cancellation. Jana provides a solution for enabling improved cancellation of self-interference in full-duplex communications, or the transmitting and receiving of communications in a single frequency band without requiring time, frequency, or code divisions. The system estimates the signal strength and phase of a self-interference signal, generates a cancellation signal based on this estimate, then uses the cancellation signal to suppress the self-interference before sampling received analog signal. After applying the cancellation signal, the system samples and digitizes the remaining analog signal. The digitized signal is then subjected to additional digital cancellation, allowing for extraction of the desired signal (Jana Abstract; Figure 4-7; Paragraph [0033-0045]).
Prior art reference Rimini is directed to a joint linear and non-linear cancellation of transmit self-jamming interference method. An adaptive joint linear and non-linear digital filter that can adaptively estimate and reconstruct cascaded effects of linear and non-linear self-jamming distortions introduced by non-linearities in the transmit and/or receive chains. The proposed digital filter may be used to cancel second-order inter-modulation distortion (IM2) generated in the receive chain and/or harmonic distortion generated in the transmit chain, as well as other distortions introduced by the transmit/and or receive chains (Rimini Abstract; Paragraph [0006 and 0050-0064]). 
Prior art reference Zhao is directed a wireless communication method and wireless communication apparatus. Provided is an electronic equipment for a first communication apparatus of a wireless communication system, comprising: a number of antenna sub-arrays, each sub-array comprising a plurality of antennas, each column or row in the sub-array corresponding to one input terminal; a plurality of groups of first direction phase shifter, wherein the first direction phase shifters in each group are disposed between the input terminal of the corresponding sub array and a radio frequency chain, wherein each group of the plurality of groups of first direction phase shifters is configured to adjust a first direction angle of an antenna wave beam for transmitting a corresponding radio frequency chain signal in a first direction in accordance with a first control signal (Zhao Abstract; Figure 1-9; Paragraph [0001-0008]).
Prior art reference Haustein is directed to a user device UE for a wireless communication with a plurality of wireless network elements includes a plurality of antennas. The plurality of antennas are configured to form a plurality of spatial or directional beams. The user device is configured to provide simultaneously a plurality of independent wireless communication links using the plurality of spatial or directional beams, wherein the user device is configured to provide a first wireless communication link with a first wireless network element using a first spatial or directional beam and to provide a second wireless communication link with a second wireless network element using a second antenna beam (Haustein Figure 1, 6 and 9; Paragraph [0003, 0045-0052]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “...processing the first and second amplified signals in accordance with a plurality of connection weights to generate a first adjustment signal based on at least self-interference noise of a corresponding path from the first antenna to the second antenna of the plurality of antennas, the self-interference noise associated with an interfering harmonic frequency of the first frequency, the plurality of connection weights between layers of processing elements of the self-interference noise calculator; and compensating a first received signal received at a third antenna of the plurality of antennas with the first adjustment signal, the third antenna associated with the second frequency.”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414